

Exhibit 10.4
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (“Agreement”) is made as of October 23, 2007 by and
between International Imaging Systems, Inc. (the “Company”), and each of the
Purchasers whose names are set forth on Exhibit A to the Series A Convertible
Preferred Stock Purchase Agreement dated this same date (individually, a
“Purchaser” and collectively, the “Purchasers” and together with the Company,
the “Parties”), and Leser, Hunter, Taubman & Taubman, with offices at 17 State
Street, Suite 1610, New York, NY 10004 (the “Escrow Agent”).


RECITALS:



 
(1)
Pursuant to that certain Series A Convertible Preferred Stock Purchase
Agreement, dated as of October 23, 2007 by and among the Company and the
Purchasers (the “Purchase Agreement”), a copy of which is attached hereto as
Exhibit A and incorporated herein by reference, the Purchasers purchased One
Million (1,000,000) shares of the Company’s Series A Convertible Preferred
Stock, which is convertible into Four Million Five Hundred Forty Five Thousand
Four Hundred Fifty Five (4,545,455) shares of the Company’s Common Stock subject
to adjustment pursuant to the Certificate of Designation of the Relative Rights
and Preferences of the Series A Convertible Preferred Stock, for an aggregate of
$10,000,000 (the 4,545,455, subject to adjustment from time to time, is referred
to herein as the “Purchased Stock”). Capitalized terms used in this Agreement
without definition, have the meaning assigned to those terms in the Purchase
Agreement;




 
(2)
To induce the Purchasers to enter into the Purchase Agreement, Redsky Group
Limited, a British Virgin Islands company (“Redsky Group”), which is the
majority stockholder of the Company has agreed to deposit Four Million Five
Hundred Forty Five Thousand Four Hundred Fifty Five (4,545,455) shares of the
Company’s Common Stock it owns (“Escrow Shares”), in an escrow account
immediately prior to the Closing, to be held by the Escrow Agent for
disbursement in accordance with the terms and conditions set forth herein, if
the Company meets the specified Performance Thresholds, as hereinafter defined;




 
(3)
This Agreement constitutes the Share Escrow Agreement referred to in the
Purchase Agreement pursuant to which the Escrow Agent shall receive and disburse
the Escrow Shares.



NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
1

--------------------------------------------------------------------------------


 
Exhibit 10.4
 
ARTICLE 1
TERMS OF THE ESCROW


1.1  Appointment of Escrow Holder. The parties hereby agree to have Leser Hunter
Taubman & Taubman act as Escrow Agent whereby the Escrow Agent shall receive the
Escrow Shares in escrow and distribute the same as set forth in this Agreement.
 
1.2 Escrow Deposit



 
(a)
In accordance with the terms of the Purchase Agreement, immediately prior to the
Closing, Redsky Group shall deliver the Escrow Shares to the Escrow Agent;

     

 
(b)
The Escrow Agent shall hold the Escrow Shares in the Escrow Account at all times
until such Escrow Shares are disbursed in accordance herewith;

     

 
(c)
If at any time, any Escrow Shares are disbursed to the Purchasers, Redsky Group
shall, within five (5) calendar days of such disbursement, deliver that number
of additional shares of common stock as is necessary to maintain 100% of the
number of Purchased Stock in the Escrow Account at all times.



1.3 Performance Threshold


If the Company does not achieve the specified percentage, which is based on a
scale of 100%, of the following Performance Thresholds, the Escrow Shares shall
be disbursed to the Purchasers as set forth herein:



 
(a)
Fiscal Year 2007 Performance Threshold: on a per share basis, both the audited
Net Income and Cash from Operations must each exceed $0.27 per share (equivalent
to $8.1 million divided by 30 million shares outstanding) (the “2007 PT”);

     

 
(b)
Fiscal Year 2008 Performance Threshold: on a per share basis, both the audited
Net Income and Cash from Operations must each exceed $0.45 per share (equivalent
to $13.5 million divided by 30 million shares outstanding) (the “2008 PT”).

     

 
(c)
Each Performance Threshold shall be determined as of the date the Company’s
audited financial statements for the corresponding fiscal year are required to
be filed with the Securities and Exchange Commission pursuant to the reporting
requirements of the Securities Exchange Act of 1934 (the “Exchange Act”), as
amended (each such date for each of the applicable fiscal years being
hereinafter referred to as the “Audit Date”); and, if the Company is not
required to file reports pursuant to Section 13(a) or 15(d) of the Exchange Act,
and therefore prepares and furnishes the documents required by Section 6 of the
Registration Rights Agreement, the Performance Threshold shall be determined in
accordance with such prepared documents and at such time.

     

 
(d)
With respect to the 2007 PT and 2008 PT “Net Income” shall be defined in
accordance with US GAAP and reported by the Company in its audited financial
statements for each of 2007 and 2008, plus any amounts that (1) may have been
recorded as charges or liabilities on the 2007 and 2008 financial statements,
respectively, due to the application of EITF No. 00-19 that are associated with
(i) any outstanding Warrants of the Company, (ii) the transactions contemplated
by this Agreement, and (iii) any issuance under a performance based stock
incentive plan that was in existence on the Closing Date, and (2) any and all
expenses incurred by the Company in connection with the consummation of the
transactions contemplated by the Purchase Agreement and the Share Exchange
Agreement, dated as of even date herewith, by and among the Company, the
Principal Shareholders of the Acquiror Company, set forth on Schedule II
thereto, Redsky Group Limited, Princeton Capital Group and Baorun China Group
Limited.

 
2

--------------------------------------------------------------------------------


 
Exhibit 10.4
 
1.4 Escrow Release


The Company shall remit written instructions to the Escrow Agent and the
Purchasers two (2) business days after the Audit Date, in the form of Exhibit B
attached hereto and made a part hereof, or in a form and substance satisfactory
to the Escrow Agent, directing the Escrow Agent to release the Escrow Shares
within five (5) business days of the Audit Date for each fiscal year, as
specified therein and in accordance with the following guidelines (the “Release
Notice”):



 
(a)
If the Company achieves 50% or less of the 2007 PT, the Escrow Agent shall
disburse 100% of the Escrow Shares to the Purchasers pro rata based upon the
number of Purchased Stock the Purchaser beneficially owned on the Audit Date;




 
(b)
If the Company achieves more than 50% and no more than 75% of the 2007 PT, the
Escrow Agent shall disburse that number of Escrow Shares equal to two (2) times
the percentage by which the 2007 PT was not achieved, to the Purchasers pro rata
based upon the number of Purchased Stock the Purchaser beneficially owned on the
Audit Date; for example, if the Company achieves 75% of the 2007 PT, the Escrow
Agent shall disburse 50% of the Escrow Shares to the Purchasers;




 
(c)
If the Company achieves more than 75% and no more than 95% of the 2007 PT, the
Escrow Agent shall disburse that number of Escrow Shares equal to the percentage
by which the 2007 PT was not achieved, to the Purchasers pro rata based upon the
number of Purchased Stock the Purchaser beneficially owned on the Audit Date;
for example, if the Company achieves 95% of the 2007 PT, the Escrow Agent shall
disburse 5% of the Escrow Shares to the Purchasers;

 
3

--------------------------------------------------------------------------------


 
Exhibit 10.4
 

 
(d)
If the Company achieves 50% or less of the 2008 PT, the Escrow Agent shall
disburse 100% of the Escrow Shares to the Purchasers pro rata based upon the
number of Purchased Stock the Purchaser beneficially owned on the Audit Date;




 
(e)
If the Company achieves more than 50% and no more than 75% of the 2008 PT, the
Escrow Agent shall disburse that number of Escrow Shares equal to two (2) times
the percentage by which the 2008 PT was not achieved, to the Purchasers pro rata
based upon the number of Purchased Stock the Purchaser beneficially owned on the
Audit Date; for example, if the Company achieves 75% of the 2008 PT, the Escrow
Agent shall disburse 50% of the Escrow Shares to the Purchasers; and,




 
(f)
If the Company achieves more than 75% and no more than 95% of the 2008 PT, the
Escrow Agent shall disburse that number of Escrow Shares equal to the percentage
by which the 2008 PT was not achieved, to the Purchasers pro rata based upon the
number of Purchased Stock the Purchaser beneficially owned on the Audit Date;
for example, if the Company achieves 95% of the 2008 PT, the Escrow Agent shall
disburse 5% of the Escrow Shares to the Purchasers.




 
(g)
If any Escrow Shares remain in the Escrow Account after all of the disbursements
are made pursuant to the 2008 Release Notice, the Escrow Agent shall return such
remaining shares to Redsky Group.




 
(h)
In the event that the Closing does not occur and written notice of same, signed
by all of the parties hereto, is delivered to the Escrow Agent or upon the
written instructions of all of the parties hereto, the Escrow Agent shall return
the Escrow Shares to Redsky Group




 
(i)
Upon the Escrow Agent’s completion of its obligations under Sections 1.4, this
Agreement shall terminate and the Escrow Agent shall have no further liability
hereunder.



1.5 This Agreement may be altered or amended only with the written consent of
all of the parties hereto. Should any of the Parties attempt to change this
Agreement in a manner, which, in the Escrow Agent’s discretion, shall be
undesirable, the Escrow Agent may resign as Escrow Agent by notifying the
Parties in writing five days in advance. In the case of the Escrow Agent’s
resignation or removal pursuant to the foregoing, his only duty, until receipt
of notice from the Parties that a successor escrow agent has been appointed,
shall be to hold and preserve the Escrow Shares that are in his possession. Upon
receipt by the Escrow Agent of said notice from the Parties of the appointment
of a successor escrow agent, the name of a successor escrow account and a
direction to transfer the Escrow Shares, the Escrow Agent shall promptly
thereafter transfer all of the Escrow Shares that it is still holding in escrow,
to said successor escrow agent. Immediately after said transfer of the Escrow
Shares, the Escrow Agent shall furnish the Parties with proof of such transfer.
The Escrow Agent is authorized to disregard any notices, requests, instructions
or demands received by it from the Parties after the Escrow Agent promptly
transfers all of the Escrow Shares that it is still holding in escrow, to the
above said successor escrow agent.
 
4

--------------------------------------------------------------------------------


 
Exhibit 10.4
 
1.5 The Escrow Agent shall be reimbursed by the Parties for any reasonable
expenses incurred in the event there is a conflict between the parties and the
Escrow Agent shall deem it necessary to retain counsel, upon whose advice the
Escrow Agent may rely. The Escrow Agent shall not be liable for any action taken
or omitted by him in good faith and in no event shall the Escrow Agent be liable
or responsible except for the Escrow Agent’s own gross negligence or willful
misconduct. The Escrow Agent has made no representations or warranties to the
Parties in connection with this transaction. The Escrow Agent has no liability
hereunder to either party other than to hold the Escrow Shares and to deliver
them under the terms hereof. Each party hereto agrees to indemnify and hold
harmless the Escrow Agent from and with respect to any suits, claims, actions or
liabilities arising in any way out of this transaction including the obligation
to defend any legal action brought which in any way arises out of or is related
to this Agreement or the investment being made by Purchaser. The Company
acknowledges and represents that they are not being represented in a legal
capacity by Leser Hunter Taubman & Taubman and have had the opportunity to
consult with their own legal advisors prior to the signing of this Agreement.
The Company acknowledges that the Escrow Agent is not rendering securities
advice to them with respect to this transaction or otherwise. The Escrow Agent
is acting as legal counsel for the Purchasers in connection with the Purchase
Agreement and related Transaction Documents and may continue to act as legal
counsel for the Purchasers, from time to time, notwithstanding its duties as the
Escrow Agent hereunder. The Company consents to the Escrow Agent acting in such
capacity as legal counsel for the Purchasers and waives any claim that such
representation represents a conflict of interest on the part of the Escrow
Agent. The Company understands that the Escrow Agent and the Purchasers are
relying explicitly on the foregoing provisions contained in this Section 1.5 in
entering into this Agreement.


1.6 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent's attorneys-at-law shall be conclusive evidence of
such good faith.


1.7 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
5

--------------------------------------------------------------------------------


 
Exhibit 10.4
 
1.8 The Escrow Agent shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder.


1.9 If the Escrow Agent reasonably requires other or further documents in
connection with this Agreement, the necessary parties hereto shall join in
furnishing such documents.


1.10 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents, the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent's sole discretion (a) to retain in the Escrow
Agent's possession without liability to anyone all or any part of said
documents, the Escrow Shares until such disputes shall have been settled either
by mutual written agreement of the parties concerned or by a final order, decree
or judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (b) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or federal court having competent subject matter
jurisdiction and located in the State of New York in accordance with the
applicable procedure therefor.


ARTICLE 2
MISCELLANEOUS


2.1 The Escrow Shares, if released to the Purchaser, upon such release, shall
have the same demand and piggy-back registration rights as those granted to the
shares of common stock underlying the warrants issued to the Purchaser pursuant
to the Purchase Agreement and as set forth in the Registration Rights Agreement.


2.2 No waiver of any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed any extension of the time
for performance of any other obligation or act.


2.2 This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and assigns of the parties hereto.


2.3 This Agreement is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto. This Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the parties to be charged or
by its agent duly authorized in writing or as otherwise expressly permitted
herein.
 
6

--------------------------------------------------------------------------------


 
Exhibit 10.4
 
2.4  Whenever required by the context of this Agreement, the singular shall
include the plural and masculine shall include the feminine. This Agreement may
be executed in two or more counterparts, all of which taken together shall
constitute one instrument. Execution and delivery of this Agreement by exchange
of facsimile copies bearing the facsimile signature of a party shall constitute
a valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.


2.5 The parties hereto expressly agree that this Agreement shall be governed by,
interpreted under, and construed and enforced in accordance of the laws of the
State of New York. The parties agree that any dispute arising under or with
respect to or in connection with this Agreement, whether during the term of this
Agreement or at any subsequent time, shall be resolved fully and exclusively in
the federal or state courts resident in New York County, New York.
 
2.6 Any notice required or permitted hereunder shall be given in a manner
provided in the Notice Section contained in the Purchase Agreement to the
address or contact information for the Parties set forth therein or, in the case
of notice to the Escrow Agent, shall be sent by commercial overnight courier
such as UPS or Fedex to the Escrow Agent at the address first written above.


2.7 By signing this Agreement, the Escrow Agent becomes a party hereto only for
the purpose of this Agreement; the Escrow Agent does not become a party to the
Purchase Agreement or any related agreements.


2.8 Each party acknowledges and agrees that this Agreement shall not be deemed
prepared or drafted by any one party. In the event of any dispute between the
Parties concerning this Agreement, the Parties agree that any rule of
construction, to the effect that any ambiguity in the language of the Agreement
is to be resolved against the drafting party, shall not apply.
 
(Signature Page to Follow)

7

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.
 
Executed:
             
International Imaging Systems, Inc.
                      By:    

--------------------------------------------------------------------------------

Name: Gao Xincheng
   
Title: Chief Executive Officer
   

 
 
 
                 

--------------------------------------------------------------------------------

By:
               
Escrow Agent
                     

--------------------------------------------------------------------------------

By:
     



8

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
Exhibit A
 
 

9

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
Exhibit B


FORM OF ESCROW RELEASE NOTICE


Date:


Escrow Agent


Dear Escrow Agent:


In accordance with the terms of Article 1 of the Escrow Agreement dated as of
October __, 2007 (the "Escrow Agreement"), by and among International Imaging
Systems, Inc. (the “Company”), and each of the Purchasers whose names are set
forth on Exhibit A to the Series A Convertible Preferred Stock Purchase
Agreement dated October __, 2007 (the “Purchasers,” and together with the
Company, the “Parties”), the Company hereby notifies the Escrow Agent of the
following:
 

 
1.
The Audit Date was ___________ __, 200__; and

 

 
2.
The Company achieved __% of the Performance Threshold.

 
Accordingly, please distribute the Escrow Shares as follows:
 
Recipient Information
 
 
Amount of Escrow Shares to be delivered

 
 
Very truly yours,
             
INTERNATIONAL IMAGING SYSTEMS, INC.
                     
By:
   

--------------------------------------------------------------------------------

Name:
   

--------------------------------------------------------------------------------

Title:
   

--------------------------------------------------------------------------------

     

 
10

--------------------------------------------------------------------------------



 